Title: From James Madison to James Madison, Sr., 28 July 1787
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Philada. July 28. 1787.
Since my letter to my brother Ambrose, I have received yours of the 9th. instant. The enquiries which I have at different times made of Billey concerning Anthony satisfy me that he either knows, or will tell nothing of the matter. It does not appear to me probable that all the circumstances mentioned by Anthony with regard to his rambles can be true. Besides other objections which occur, there seems to have been scarcely time for all the trips which he pretends to have made. I have not communicated to John the suspicions entertained of him. Whilst he remains in my service it will be well for him to suppose that he has my confidence, and that he has a character staked on his good behaviour. He has been very attentive & faithful to me as yet, particularly since I left Virginia. His misbehaviour in Fredericksbg. was followed by some serious reprehensions, & threats from me, which have never lost their effect.
I am sorry that I cannot gratify your wish to be informed of the proceedings of the Convention. An order of secresy leaves me at liberty merely to tell you that nothing definitive is yet done, that the Session will probably continue for some time yet, that an Adjournment took place on thursday last until Monday week, and that a Committee is to be at work in the mean time. Late information from Europe presents a sad picture of things in Holland. Civil blood has been already spilt, and various circumstances threaten a torrent of it. Many it is said are flying with their property to England. How much is it [to] be lamented that America does not present a more inviting Asylum!
Congress have been occupied for some time past on Western affairs. They have provided for the Governmt. of the Country by an ordinance of which a copy is herewith inclosed. They have on the anvil at present, some projects for the most advantageous sale of the lands. Col. Carrington informs me that Indian Affairs wear a very hostile appearance; that money must in all probability be expended in further Treaties; that a General Confederacy has been formed of all the Nations & tribes from the six nations inclusive to the Mississippi under the auspices of Brandt; that a Genl. Council was held in Decr. last in form, near detroit, in which was considered as a greivance, the Surveying of lands on the N.W. side of the Ohio, the pretext being, as usual that the Treaties which preceded that measure were made by parts only of the Nations whose consent was necessary; and that a united representation of this grievance has been recd. by Congress. That as to the hostilities on Kentucky the Superintendant of Indian Affairs, or in case of his inability to go, Col. Harmar, is ordered to proceed immediately to some convenient place for holding a Treaty with the Hostile tribes, and by that means restore if possible peace in that quarter. In the mean time Col. Harmar is so to post the federal troops as to provide the best defence for the Country, and to call for such aids of Militia as he shall find necessary.
The Crops of wheat in this & the neighbouring States, and indeed throughout the Continent as far as I can learn have been remarkably fine. I am sorry to hear that your crops of Corn are likely to be so much shortened by the dry weather. The weather has been dry in spots in this quarter. At present it is extremely seasonable just here, and I do not know that is otherwise, elsewhere. I hope Virginia partakes of the blessing.
A letter from my brother gave me the first notice of your indisposition. It is my most fervent wish that this may find your health thoroughly re-established, and that of my mother & the rest of the family, unimpaired: Being with entire affection Yr. dutifully Son.
Js. Madison Jr.
